DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 8-10, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al. (US 9,037,881) in view of Guy et al. (US  rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al./Guy et al., in view of Yamada et al. (US 2012/0302045 A1) and/or Uruno et al. (US 2011/0228564 A1).
As per claim 1, Matthew teaches a controller (one of 119, 129 – FIG. 1), comprising: 
a processing resource (col. 12, lines 21-32; examples of hardware suggest a processing resource); and
a memory resource storing machine-readable instructions (col. 12, lines 32-37; software suggests a memory resource storing machine-readable instructions) that, when executed by the processing resource, cause the processing resource to:
receive a waveform from a power supply of a computing device (306 (IPDU) of FIG. 3 is waveform received by the PDU from a power supply (one of PSUs 132, 135. 142, 152, 155 of FIG. 1) of a computing device (one of servers 130, 140, 150 of FIG. 1); 518-522 of FIG. 5 and col. 7, lines 10-12  and col. 9, lines 27-30 and col. 9, lines 44-47 suggest controller of PDU receiving waveform from a power supply of a computing device), the waveform corresponding to an input current to the computing device generated by the power supply (IIN of FIG. 3 is input current to the computing device generated by the power supply; waveform 306 (IPDU) corresponds to waveform 304 (IIN) in FIG. 3 – hence the waveform corresponding to an input current to the computing device generated by the power supply), the waveform including a non-cyclical irregular waveform modification (waveform 306 of FIG. 3 includes non-cyclical irregular waveform modifications at times pointed by arrows);
analyze the modified waveform corresponding to the input current to determine a 
determine, based on the binary message, information about the computing device (col. 3, lines 66-67).
Matthew does not teach the information about the computing device including a serial number that identifies the computing device.  Matthew further does not teach the information about the computing device including a bay of the computing device in which the power supply is located.
Guy teaches determining, based on a message from a power supply of a computing device to a PDU (670, FIG. 6 and paragraph [0103] suggest a message from a computing device to a PDU via a power supply (162, FIG. 2) at a device port (170, FIG. 2) of the computing device), information about a computing device ([0117], lines 1-3: exchange of information suggests information being determined from the message by the PDU), the information about the computing device including information that identifies the computing device (device identification data ([0101], lines 3-7)) and including information about a bay of the computing device in which the power supply is located (a device port data ([0101], lines 3-7); a bay of the computing device in which the power supply is located corresponds to a device port of the computing device in which the power supply is located; FIG. 2 shows device port 1 as element 170 and device port 2 and power supplies 162 located at device port 1 and device port 2) to determine a connectivity layout between the devices ([0119], lines 7-9). 

Guy does not teach the information that identifies the computing device including a serial number. It was known in the art before the effective filing date of the claimed invention to include a serial number to uniquely identify a computing device. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include a serial number in the information that identifies the computing device to uniquely identify the computing device.
As per claim 2, Matthew teaches the non-cyclical irregular waveform modification including an intra-cycle waveform modification in the waveform corresponding to the input current (T1, T2 and T3 in FIG. 3 are cycles of the waveforms; modifications are made within the cycles – hence including intra-cycle waveform modifications).
As per claim 4, Matthew teaches the non-cyclical irregular waveform modification including a skipped half-cycle in the waveform corresponding to the input current (waveform modifications to 306 of FIG. 3 include a skipped half-cycle during T2 at time pointed by arrow).
As per claim 6, Matthew teaches the controller being included in a power distribution unit (PDU management module 119 is included in PDU 110 of FIG. 1; PDU management module 129 is included in PDU 120 of FIG. 1).
As per claim 7, Matthew teaches the input current being a 3-wire alternating 
As per claim 8, the claim generally corresponds to claim 1 and is rejected on the same basis.
As per claim 9, Matthew teaches the non-cyclical irregular modification to the waveform corresponding to a predetermined logic state (FIG. 3 shows logic states “0” and “1” corresponding to the non-cyclical irregular modifications to the waveform).
As per claim 10, Matthew teaches executing instructions to determine, based on the binary message, the information about the computing device further comprising executing instructions to compare the modified waveform to a predetermined waveform to determine a logic state corresponding to the non-cyclical irregular modification (522, FIG. 5 and col. 9, lines 44-47 and FIG. 3 suggests the modified waveform being compared to a predetermined waveform (a first predetermined waveform is a waveform with a non-cyclical irregular modification such as the waveform during T1 and T3 of FIG. 3, and corresponding to logic state :”1”; a second predetermined waveform is a waveform with a non-cyclical irregular modification such the waveform during T2 of FIG. 
As per claim 12, Matthew teaches a method, comprising:
generating, in a power supply (corresponding one of 132, 135, 142, 152, 155 of FIG. 1) of a computing device (corresponding one of 130, 140, 150 of FIG. 1) a waveform corresponding to an input current of the power supply to the computing device, the waveform including an intra-cycle non-cyclical irregular modification to the waveform (518, FIG. 5; 304, 306 – FIG. 3; see also corresponding limitation in claim 1 above); 
receiving, by a controller (one of 119 and 129 of FIG. 1) disposed in a power distribution unit (PDU) (corresponding one of 110, 120 of FIG. 1), the modified waveform (see also corresponding limitation in claim 1 above);
comparing, by the controller, the modified waveform to a predetermined waveform to determine a logic state corresponding to the intra-cycle non-cyclical irregular waveform modification (see the rejection of claim 10 above); and 
determining, based on the logic state, a binary message including information about the computing device, the information including a serial number that identifies the computing device and including a bay of the computing device in which the power supply is located (see teachings of Guy and the combination of Guy with Matthew in the rejection of claim 1 above).
As per claim 13, Matthew teaches the method being repeated to compare each intra-cycle non-cyclical irregular modification of a plurality of non-cyclical irregular modifications of the modified waveform to a plurality of predetermined waveforms (col. 7, lines 32-38).
As per claim 14, Matthew teaches determining, by the controller based on the comparison of each intra-cycle non-cyclical irregular modification, a plurality of logic states (FIG. 3 suggests a plurality of logic states “0” and “1”).
As per claim 15, Matthew teaches determining, by the controller, the binary message based on the plurality of logic states (FIG. 3 teaches the binary message being 101 based on logic states “1”, “0”, “1”). 
As per claim 16, Matthew teaches the intra-cycle non-cyclical irregular waveform modification including a skipped half cycle (waveform modifications to 306 of FIG. 3 include a skipped half-cycle during T2 at time pointed by arrow) or a spike (waveform modifications to 306 of FIG. 3 include a spike during T1 and T3 at times pointed by arrows).  Note that a modification including a notch and a modification including a spike were previously restricted, and claim 16 will be withdrawn if amended to only recite the intra-cycle non-cyclical irregular waveform modification including a notch.
As per claim 17, Matthew teaches the power supply being one of a plurality of power supplies for the computing device (one of 132, 135, 142, 152, 155 – FIG. 1) and the information further identifying the power supply (col. 4, lines 8-12). 
As per claim 18, Matthew teaches the information further including the serial number of the power supply (col. 4, lines 8-12).
As per claim 19, Matthew teaches the information further including the serial number of the power supply (col. 4, lines 8-12).
As per claims 20-21, the claims generally correspond to claims 17 and 19, and are rejected on the same bases.
As per claim 22, Matthew teaches the power supply being one of a plurality of power supplies for the computing device (one of 132, 135, 142, 152, 155 – FIG. 1) and the information further identifying the power supply (col. 4, lines 8-12). 
As per claim 23, the claim generally corresponds to claim 10 and is rejected on the same basis. 

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that Mathew fails to teach or suggest:
“receive a waveform from a power supply of a computing device, the waveform corresponding to an input current to the computing device generated by the power supply’”, as recited in independent claims 1 and 8; 
and
“generating, in a power supply of a computing device, a waveform corresponding to an input current of the power supply to the computing device that includes an intra-cycle non-cyclical irregular modification to the waveform”, as recited in claim 12.
In essence, applicant argues that waveform 304 (IIN) of FIG. 3 is not the input current to the computing device generated by the power supply, and that “modulation of the input current to the PSU” is in no way tied to the “input current to the computing device generated by the power supply”.
The arguments are not persuasive because Matthew teaches the followings:
a) the “signal generators” generate a signal that is delivered to the respective “power distribution unit 110, 120” through a respective “receptacle 111, 113, 115, 117, 121, 123, 125, 127” (Signal generator 214 operates to encode information to a PDU similar to PDUs 110 or 120 by modulating power usage of power supply 100 (col. 6, lines 50-52); FIG. 1 shows signal generators being connected to the respective receptacles; the PSU of the selected server is directed to modulate the bulk voltage to encode the identification information of the PSU to the connected PDU in block 518 (col. 9, lines 27-30)); and 
b) the “waveform” that is “analyzed” in Matthew originates from the “power supply unit” (518, FIG. 5: Direct PSU to Modulate Bulk Voltage with Encoded Information; 522, FIG. 5: PDU Decode Encoded Information).
c) FIG. 2 illustrates a power factor correction (PFC) stage 200 of a power supply similar to PSUs 132, 135, 142, 152 and 155 (col. 6, lines 31-33) - with bulk capacitor 210 operating to sink or source current to a load connected to the output voltage (col. 6, lines 47-49; output voltage is VOUT in FIG. 3).  Bulk capacitor 210 operating to sink or source current to a load connected to the output voltage suggests input current being provided to the load connected to VOUT.  One of ordinary skills in the art prior to the effective date of the claimed invention would interpret the load connected to VOUT of PFC 200 (FIG. 2) as a load of the computing device.  Matthews therefore suggests PFC 200 providing an input current to the computing device.  Matthews also suggests the power supply providing an input current to the computing device because the power supply includes PFC 200 (col. 6, lines 31-33).
Note that the specification of the current application discloses a power factor correction controller 110 modifying an input current to power supply 106 of computing device 108 to generate various power factor levels for computing device 108 ([0022], lines 7-10), and suggests the power factor correction controller providing an input current to the computing device).
The arguments are further not persuasive because the specification of the current application discloses: “the waveform corresponding to the input current of computing device 108” ([0024], lines 2-3), “receive a waveform corresponding to the input current…from a power supply 106 of a computing device 108” ([0019], lines 1-3), “the waveform corresponding to the input current can comprise a binary message that can include information about a computing device 108” ([0031], last 3 lines); “receive a waveform corresponding to the input current…from a power supply of a computing device” ([0076], last 3 lines; [0083], lines 2-4), a waveform corresponding to the input current of the power supply  ([0087], lines 2-3).  Note that there is no specific disclosure or elaboration of “waveform corresponding to the input current to computing device” in the specification.  The specification therefore suggests interpreting “waveform corresponding to the input current to computing device” as “waveform corresponding to the input current of a power supply of a computing device”.  Matthews teaches trace 304 illustrating an input current to the PFC stage (col. 7, lines 5-6).  The input current to the PFC stage is also input current of a power supply of a computing device because the PFC stage is included in the power supply (col. 6, lines 31-33) of a computing device (e.g. PSU 10 of computing device 130 – FIG. 1).
B.	Applicant argues with respect to claims 10, 12, 23 - that Matthew does not teach a comparison between the “modified waveform” and a “predetermined waveform” in claims, and that “determination of logic states” being performed using a “predetermined waveform” is an inference drawn in the hindsight of applicant’s disclosure.  
The argument is not persuasive because Matthew teaches the PDU detecting a current spike of a waveform as logic "1" during time windows T1 and T3; and the PDU detecting a current decrease of a waveform as logic "0"  during time window T2 (306 (IPDU) - FIG. 3; col. 7, lines 32-38).  One of ordinary skills in the art prior to the effective filing date of the claimed invention would understand that the PDU needs to compare the modified waveform to a waveform with a current spike indicating logic “1” in order to decode the modified waveform as logic “1”, and the PDU needs to compare the modified waveform to a waveform with a current decrease indicating logic “0” in order to decode the modified waveform as logic “0”.  In essence, the comparison in Matthew is implicit and not based on an inference from the hindsight of applicant’s disclosure. 
C.	Applicant argues with respect to claim 7 that Yamada and Uruno does not give rise to a reasonable expectation of success – essentially because Yamada and Uruno are non-analogous art and hindsight reasoning with respect to Yamada and Uruno. 
The argument with respect to non-analogous art is not persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yamada and Ureno are reasonably pertinent because Matthew suggests the input current from a utility/commercial alternating current, and because Yamada and Ureno teach a waveform corresponding to the input current from a commercial alternating current being a sinusoidal waveform.
The argument with respect to hindsight reasoning with respect to Yamada and Uruno is not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
There is therefore a reasonable expectation for success in the combination Matthew in view of Yamada and/or Ureno because Matthew suggests the input current from a utility/commercial alternating current and because Yamada and Ureno teach a waveform corresponding to the input current from a commercial alternating current being a sinusoidal waveform – hence Yamada and Ureno being reasonably pertinent the particular problem with which the applicant was concerned, the particular problem of the waveform being sinusoidal.

Note that the well-known statements are taken to be admitted prior art because applicant did not traverse the well-known statements, in re Chevenard, 139 F.2d 711, 713, 80 USPQ 239, 241 (CCPA 1943).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: November 6, 2021